DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Klann (US 4,809,951 A), hereinafter Klann ‘951.
Regarding claim 1, Klann ‘951 discloses (Fig. 1-11) a compressor for a shock absorber 40, the shock absorber 40 including a first assembling head (Fig. 10; top portion of spring abutting plate 1) and a second assembling head (Fig. 10; bottom portion of spring abutting plate 2) which are connected with one another, the compressor for the shock absorber 40 including:
a stretching mechanism (Fig. 5-7), including a first main body 3, a second main body 5, a linkage assembly 4, 14 and a driving unit 9, the first main body 3 and the second main body 5 being disposed on the linkage assembly 4, 14 (Fig. 5-7; bodies 3 and 5 are connected via body 14 and screw 4), the linkage assembly 4, 14 selectively driving the first main body 3 and the second main body 5 to move relative to each other along an operating direction (Fig. 5-7; Col. 5, line 38 – Col. 6, line 6; bodies 3 and 5 move relative to each other in vertical direction due to screwing of screw 4), the driving unit 9 connected and being co-movable with the linkage assembly 4, 14 (Fig. 5; Col. 5, lines 27-37), the driving unit 9 configured to be connected with a driving tool 41to drive the linkage assembly 4, 14 to drive the first main body 3 and the second main body 5 (Fig. 9; Col. 7, lines 52-57);
a clamping mechanism 1, 2, configured to clamp the shock absorber 40 (Fig. 10) and including a first abutting assembly 1 and a second abutting assembly 2, the first abutting assembly 1 disposed on the first main body 3 and configured to be abutted against the first assembling head (Fig. 10), the second abutting assembly 2 disposed on the second main body 5 and configured to be abutted against the second assembling head (Fig. 10; first abutting assembly 1 is on first main body 3 and abuts top end of shock absorber 40, while second abutting assembly 2 is on second main body 5 and abuts bottom end of shock absorber 40).


Claim 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Klann (US 4,219,918 A), hereinafter Klann ‘918.
Regarding claim 1, Klann ‘918 discloses a compressor for a shock absorber 5, the shock absorber 5 including a first assembling head 4, a suspension unit 5 and a second assembling head 3 which are connected with one another (Fig. 2; first assembling head 4 is bottom of spring 5 in contact with member 2, second assembling head 3 is top of spring 5 in contact with member 1), the compressor for the shock absorber 5 including:
a stretching mechanism, including a first main body 13, a second main body 11, a linkage assembly 26, 28 and a driving unit 42 (Fig. 2), the first main body 13 and the second main body 11 being disposed on the linkage assembly 26, 28 (Fig. 2), the linkage assembly 26, 28 selectively driving the first main body 13 and the second main body 11 to move relative to each other along an operating direction (Fig. 1 & 2; Col. 4, line 55 - Col. 5, line 4; first main body 13 is connected to linkage assembly 26, which can move relative to second main body 11 when linkage assembly 26, 28 is operated), the driving unit 42 connected and being co-movable with the linkage assembly 26, 28 (Fig. 2), the driving unit 42 configured to be connected with a driving tool to drive the linkage assembly to drive the first main body 13 and the second main body 11 (Col. 5, lines 35-42; driving tool is pneumatically operated impact wrench);
a clamping mechanism, configured to clamp the shock absorber 5 and including a first abutting assembly 2 and a second abutting assembly 1 (Fig. 2), the first abutting assembly 2 disposed on the first main body 13 (Fig. 1 & 2) and configured to be abutted against the first assembling head 4 (Fig. 1), the second abutting assembly 1 disposed on the second main body 11 (Fig. 1; via sleeve 12) and configure to be abutted against the second assembling head 3 (Fig. 1).

Regarding claim 2, Klann ‘918 further discloses that the first abutting assembly 2 includes a first arm 8 and a first abutting member 2 disposed on the first arm 8 and configured to be abutted against the first assembling head 4 (Fig. 1 & 2; Col. 4, lines 20-25), the first arm 8 is undetachably disposed on the first main body 13 (Fig. 2; via bolt 15); the second abutting assembly 1 includes a second arm 8 and a second abutting member 1 disposed on the second arm 8 and configured to be abutted against the second assembling head 3 (Fig. 1 & 2; Col. 4, lines 20-25), and the second arm is undetachably disposed on the second main body 11 (Fig. 1; via bolt 14 and sleeve 12).

Regarding claim 3, Klann ‘918 further discloses that the first abutting member 2 includes a first abutting portion configured to be abutted against the first assembling head 4 (Fig. 2; first abutting portion is upper surface of member 2 that contacts spring portion 4), the second abutting member 1 includes a second abutting portion configured to be abutted against the second assembling head 3 (Fig. 2; second abutting portion is lower surface of member 1 that contacts spring portion 3), and the first abutting portion and the second abutting portion are coaxially arranged in the operating direction and face each other (Fig. 2; the first and second abutting portions are coaxial about the vertical, or operating axis, and face each other).

Regarding claim 8, Klann ‘918 further discloses that the first main body 13 and the second main body 11 are respectively a hollow straight tube and sleeved with each other along the operating direction (Fig. 1 & 2; members 13 and 11 are hollow straight tubes that are sleeved with each other), the linkage assembly 26, 28 includes a screw rod 28 and a moving member 26, the screw rod 28 is rotatably disposed on the second main body 11 and penetrates within the first main body 13 (Fig. 2), the moving member 26 is movably screwed with the screw rod 28 (Fig. 2; Col. 4, lines 55-57), the first main body 13 is connected and co-movable with the moving member 26 (Fig. 1 & 2; Col. 5, lines 19-22; first main body 13 is connected to moving member 26, which can move along screw rod 28), and the driving unit 42 is disposed on an end of the screw rod 28 (Fig. 2) and configured to be assembled with the driving tool to drive the screw rod 28 to rotate (Col. 5, lines 35-42; driving tool is pneumatically operated impact wrench).

Regarding claim 9, Klann ‘918 further discloses that the first main body 13 is connected insertedly with the second main body 11 (Fig. 1 & 2; body 11 is inserted in body 13), the moving member 26 includes a head portion 24, 25, a body portion 26 and a screw hole 27 (Fig. 2), the head portion 24, 25 is connected with the body portion 26 (Fig. 2; body portion is portion above head portion 24, 25 with a smaller diameter), the screw hole 27 extends through the head portion 24, 25 and the body portion 26 (Fig. 2), the body portion 26 is disposed within the first main body 13 (Fig. 1 & 2), the head portion 24, 25 is exposed out of the first main body 13 and abutted against the first main body 13 in the operating direction (Fig. 1 & 2; Col. 4, lines 45-54).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Klann ‘951 in view of Uzun (US 2009/0013514 A1).
Regarding claim 2, Klann ‘951 discloses all aspects of the current invention as described above, except wherein the first abutting assembly includes a first arm and a first abutting member disposed on the first arm and configured to be abutted against the first assembling head, the first arm is undetachably disposed on the first main body; the second abutting assembly includes a second arm and a second abutting member disposed on the second arm and configured to be abutted against the second assembling head, and the second arm is undetachably disposed on the second main body.
Uzun teaches (Fig. 1-6) a compressor 10 for a shock absorber 90 wherein a first abutting assembly 58, 59 (Fig. 3; assembly that abuts top end of shock absorber 90) includes a first arm 58 and a first abutting member 59 disposed on the first arm 58 and configured to be abutted against a first assembling head 95 (Fig. 3; Para. [0039]), the first arm 58 is undetachably disposed on a first main body 55 (Fig. 3); a second abutting assembly 80 includes a second arm 81 and a second abutting member 83 disposed on the second arm 81 and configured to be abutted against a second assembling head (Fig. 1 & 3; Para. [0041]; second abutting member 83 abuts lower portion of shock absorber 90), and the second arm 81 is undetachably disposed on a second main body 20 (Fig. 1 & 3; Para. [0040]; while screw mechanism 82 can allow arm 81 to move relative to second main body 20, it can not be detached from second main body 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Klann ‘951 by having the first and second abutting assemblies each include an arm and an abutting member, the arm being undetachably disposed on the main bodies as disclosed by Uzun because this design allows users to quickly and efficiently assemble and disassemble shock absorber assemblies (Para. [0012] of Uzun).

Regarding claim 3, Klann ‘951, modified as above, further discloses that the first abutting member 59 includes a first abutting portion 59 configured to be abutted against the first assembling head 95 (Fig. 6a), the second abutting member 83 includes a second abutting portion 83 configured to be abutted against the second assembling head (Fig. 3; abutting portion 83 is abutted against lower end of shock absorber 93), and the first abutting portion 59 and the second abutting portion 83 are coaxially arranged in the operating direction and face each other (Fig. 1 & 3; members 59 and 83 are arranged coaxial in the vertical, or operating direction, and the abutting surfaces face each other, as seen in Fig. 3).


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach shock absorber compressors of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614